DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 7 October is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 October 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Atwal et al. (U.S. Patent Application Publication 2012/0266490).  Atwal et al., hereafter “Atwal,” show that it is known to carry out a method of forming a molded article (Abstract), the method comprising the steps of: disposing a plug including a first material within a receptacle of an insert, the receptacle including an engagement feature (Figure 28); placing the insert including the first material into a mold (Figure 29); applying a liquid second material to an exterior surface of the insert (Figure 30); solidifying the liquid second material into a solid, forming the molded article including the insert embedded in the solid second material, wherein a surface of the insert is exposed in the molded article (Figure 30, element 810); removing the molded article from the mold (0094: known to remove the cleat assembly from the mold); and removing the first material from the receptacle of the insert embedded in the molded article to expose the engagement feature (Figure 13, element 810; 0159: the first material is removed/unscrewed from the collar 810 when changing cleats).
Regarding Claim 3, Atwal shows the method of claim 1 above, including one further comprising molding the plug including the first material within the receptacle to cover the engagement feature (Figure 28).
Regarding Claim 6, Atwal shows the method of claim 1 above, including a method wherein the insert includes a bushing and a flange extending laterally outwardly from the bushing (Figure 3, 27, element 810, 814).
Regarding Claim 7, Atwal shows the method of claim 6 above, including one wherein the receptacle includes an aperture formed at least partially through the bushing (Figure 3, 27, element 810).

Allowable Subject Matter
Claims 2, 4-5, and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742